Exhibit 10.34

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 31, 2018 (this
“Amendment”), is entered into among GENERAL MILLS, INC., a Delaware corporation
(the “Company”), the Banks (as defined below) signatory hereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

RECITALS

A. The Company, the several financial institutions from time to time party
thereto (the “Banks”) and the Administrative Agent entered into that certain
Five-Year Credit Agreement dated as of May 18, 2016 (as the same may have been
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), pursuant to which the Banks agreed to make available to the
Company a revolving credit facility upon the terms and conditions set forth
therein.

B. The Company has requested that the Administrative Agent and the Banks agree
to amend the Credit Agreement as set forth herein.

C. Subject to the conditions set forth in Section 3 hereof, the Banks party
hereto are willing to agree to the amendments set forth in Section 2 hereof
relating to the Credit Agreement;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Administrative
Agent and the Banks hereby agree as follows:

1. Defined Terms. Capitalized terms which are defined in the Credit Agreement
and not otherwise defined herein have the meanings given in the Credit
Agreement.

2. Amendment. Effective on the Amendment Effective Date (as defined below), the
Credit Agreement shall be amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

(b) Section 8.01(h)(v) of the Credit Agreement is hereby replaced in its
entirety with “[reserved]”.

(c) Article 9 of the Credit Agreement is hereby amended by adding a new
Section 9.11 to read as follows:



--------------------------------------------------------------------------------

SECTION 9.11. Certain ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving
Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that:



--------------------------------------------------------------------------------

(i) none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Letters of Credit, the Revolving Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Revolving Commitments or this Agreement.

(c) The Administrative Agent and each Lead Arranger hereby informs the Banks
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Revolving Commitments by
such Bank or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.



--------------------------------------------------------------------------------

3. Effectiveness. This Amendment will become effective upon the date on which
the Administrative Agent shall have received from the Company and from the
Majority Banks an executed counterpart of this Amendment (or photocopies thereof
sent by fax, .pdf or other electronic means, each of which shall be enforceable
with the same effect as a signed original) (such date, the “Amendment Effective
Date”).

4. Representations and Warranties. The Company represents and warrants, as of
the date hereof, that, after giving effect to the provisions of this Amendment:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Company and
constitutes the Company’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Company of this Amendment; provided that, for the avoidance of
doubt, it is acknowledged that the Company may need to make certain filings in
connection with its reporting obligations under the Exchange Act.

(d) Each of the representations and warranties made by the Company in Article 5
of the Credit Agreement is true in all material respects on and as of the date
hereof as if made on and as of the date hereof, except (i) to the extent that
such representations and warranties refer to an earlier date, in which case they
were true in all material respects as of such earlier date or (ii) to the extent
that such representations and warranties are qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true in all respects.

(e) No Default or Event of Default has occurred and is continuing.

5. Reaffirmation of Obligations. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and the Company hereby ratifies the Credit Agreement
and each other Loan Document to which the Company is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and the
other Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its obligations.

6. Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

7. Entirety. This Amendment, together with the other Loan Documents, embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

8. Continuing Effect of the Credit Agreement. This Amendment is limited solely
to the matters expressly set forth herein. Subject to the express terms of this
Amendment, the Credit Agreement remains in full force and effect, and the
Company and the Banks acknowledge and agree that all of their obligations
hereunder and under the Credit Agreement shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment except to the extent specified



--------------------------------------------------------------------------------

herein. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement and in any exhibits attached thereto to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import, and each reference in any other
Loan Document to “the Credit Agreement”, “thereunder”, “thereof”, “therein” or
any other similar reference to the Credit Agreement shall mean and be a
reference to the Credit Agreement after giving effect hereto.

9. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. No Waivers. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Bank, the Administrative Agent or any other party
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

11. Miscellaneous. The provisions of Sections 10.04 (Costs and Expenses); 10.07
(No Fiduciary Duty); 10.10 (Confidentiality); 10.13 (Counterparts); 10.17
(Governing Law and Jurisdiction); and 10.18 (Waiver of Jury Trial) of the Credit
Agreement shall apply with like effect to this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MILLS, INC.  By:   

/s/ Marie Pillai

 

Name: Marie Pillai

Title: Vice President, Treasurer

 

BANK OF AMERICA, N.A.

        as Administrative Agent

 

By:   

/s/ Joan Mok

 

Name: Joan Mok

Title: Vice President

 

BANK OF AMERICA, N.A.,

        as a Bank

 

By:   

/s/ J. Casey Cosgrove

 

Name: J. Casey Cosgrove

Title: Director

 

JP MORGAN CHASE BANK, N.A.,

as a Bank

 

By:   

/s/ Tony Yung

 

Name: Tony Yung

Title: Executive Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Bank

By:  

/s/ Jake Lam

  Name: Jake Lam   Title: Assistant Vice President

 

CITIBANK, N.A.

as a Bank

By:  

/s/ Carolyn Kee

 

Name: Carolyn Kee

Title: Vice President

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Bank

By:  

/s/ Ming K. Chu

 

Name: Ming K. Chu

Title: Director

 

By:  

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

Title: Vice President

 

BNP Paribas

as a Bank

By:  

/s/ Todd Grossnickle

 

Name: Todd Grossnickle

Title: Director

 

By:  

/s/ Eric Slear

 

Name: Eric Slear

Title: Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as a Bank

By:  

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

Title: Authorized Signatory

By:

 

/s/ Brady Bingham

 

Name: Brady Bingham

Title: Authorized Signatory

Goldman Sachs Bank USA,

as a Bank

By:  

/s/ Chris Lam

 

Name: Chris Lam

Title: Authorized Signatory

MORGAN STANLEY BANK, N.A.,

as a Bank

By:  

/s/Jonathan Kerner

 

Name: Jonathan Kerner

Title: Authorized Signatory

U.S. BANK NATIONAL ASSOCIATION,

as a Bank

By:  

/s/ Frances W. Josephic

 

Name: Frances W. Josephic

Title: Senior Vice President



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association,

as a Bank

By:  

/s/ James Travagline

 

Name: James Travagline

Title: Managing Director

MUFG Bank, Ltd. formerly known as The Bank of

Tokyo-Mitsubishi UFJ, Ltd.,

as a Bank

By:  

/s/ Christine Howatt

 

Name: Christine Howatt

Title: Authorized Signatory

TORONTO DOMINION (TEXAS) LLC,

as a Bank

By:

 

/s/ Annie Dorval

 

Name: ANNIE DORVAL

Title: AUTHORIZED SIGNATORY

BANCO SANTANDER, S.A.,

as a Bank

By:  

/s/ Ignacio Martin – Aragon

 

Name: Ignacio Martin – Aragon

Title: Vice President

By:  

/s/ Isabel Pastor

 

Name: Isabel Pastor

Title: Vice President

HSBC Bank USA, N.A.

as a Bank

By:  

/s/ Catherine Dong

 

Name: Catherine Dong

 

Title: Vice President



--------------------------------------------------------------------------------

Societe Generale

as a Bank

By:  

/s/ John Hogan

 

Name: John Hogan

Title: Director

Sumitomo Mitsui Banking Corporation,

as a Bank

By:  

/s/ Katsuyuki Kubo

 

Name: Katsuyuki Kubo

Title: Managing Director

THE BANK OF NEW YORK MELLON

as a Bank

By:  

/s/ John T. Smathers

 

Name: John T. Smathers

Title: Director

AGFIRST FARM CREDIT BANK,

as a Bank

By:  

/s/ Steven J. O’Shea

 

Name: Steven J. O’Shea

Title: Vice President

Banco Bradesco S.A., New York Branch

as a Bank

By:

 

/s/ Edjelma Cordoso de Barros

 

Name: Edjelma Cordoso de Barros

Title:

By:  

/s/ Márcio Martins Bonilha Neto

 

Name: Márcio Martins Bonilha Neto

Title:



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,

as a Bank

By:  

/s/ Raymond Qiao

 

Name: RAYMOND QIAO

Title: EXECUTIVE VICE PRESIDENT

Standard Chartered Bank

as a Bank

By:  

/s/ Daniel Mattern

 

Name: Daniel Mattern

 

Title: Associate Director

          Standard Chartered Bank